DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the arguments with respect to the rejection of the pending claims under 35 USC 101, the Examiner respectfully disagrees. Applicant has cited the use of Example 39 of the USPTO’s Subject Matter Eligibility Example. This particular example does not recite an abstract idea, as the claim recite only training a facial recognition process, and no other limitation constitute an abstract idea in this example. Additionally, the use of training AI algorithms would not limit the abstract idea. Further, the Applicant’s specification does not recite in enough detail how the training of the algorithm constitutes an improvement of the technology. The abstract idea of generating a treatment plan and then revising the plan can be performed mentally and does not necessarily need to be implemented in a computer environment for use.  Due to the current amendments, an updated rejection under 35 USC 101 is provided below. 

Regarding the arguments with respect to the rejection of the pending claims under 35 USC 103, the arguments are rendered as moot in view of the current amendments. The rejection under prior art is detailed below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 12, 23, 34, 35, 37-40, 42-45, 47, and 48 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 12, 39-43 are related to a system (i.e., a computing device), and claims 1, 34-38 are also related to a method (i.e., a process). Accordingly, claims 1-17 are all within at least one of the four statutory categories. Regarding claims 23, 44-48, the claims are directed to a non-transitory computer readable medium and are therefore within at least one of the four statutory categories.

2019 PEG: Step 2A- Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.

claim 12 includes limitations that recite at least one abstract idea. Specifically, independent claim 12 recites:

A computing device comprising:
	a processor;
	a memory comprising computer code executed using the processor, in which the computer code implements:
		executing one or more artificial intelligence algorithms to generate an initial candidate treatment plan data by applying the received patient assessment data to one or more clinical executable rules selected from a clinical knowledge database, wherein the generated initial candidate treatment plan is sent to a client device in real-time and wherein the one or more artificial intelligence algorithms are trained based on;
 	a first training set created from input provider data from a care provider computing device, biometric data from one or more Internet of Things devices, and input observer data from an observer computing device, behavioral and analytical data obtained from interactions by the client with an interactive electronic game that is adjusted based on the client to elicit one or more types of responses, and record and analyzed conversational tone and mood data of one or more individuals in a physical environment adjacent the client
a second training set created by crawling one or more external healthcare industry specific research data to generate the one or more clinical executable rules;
receiving result data while implementing the generated initial candidate treatment plan data from one or more sensors and one or more actuators coupled to the client device in real-time;
revising the generated initial candidate treatment plan data based on the received result data in real-time and one or more treatment goals to generate a revised candidate treatment plan data;
sending the generated revised candidate treatment plan in real-time to the client device for implementation; and
monitoring implementation of the sent revised candidate treatment plan in real-time.

The Examiner submits that the foregoing underlined limitations constitute an idea “of itself”, more specifically “a mental process” because utilizing patient assessment data and clinical rules to generate an initial treatment plan, and then revising the treatment plan based on receiving data from sensors and monitoring it is an analysis and evaluation that can be performed in the human mind of a health care provider. Additionally, the claims constitute “managing human interactions” because monitoring the implementation of a treatment plan requires the observation and interaction with another person (such as a patient) who received the plan. When considering how clinical rules are generated, a person can mentally evaluate factors in order to generate clinical rules.  A computer operation such as training a machine learning model is not a necessity to carry out the at least one abstract idea.  

Any limitations not identified above as part of a mental process are deemed “additional elements” (i.e., processor) and will be discussed in further detail below. 

Accordingly, the claim as a whole recites at least one abstract idea.

Furthermore, the abstract idea for Claim 1 is identical as the abstract idea for Claim 12, because the only difference between Claims 1 and 15 is that Claim 1 recites a method, whereas Claim 12 recites a system comprising a processor and memory, which as discussed below are deemed to merely be “additional elements”.  Additionally, the abstract idea for Claim 23 is identical as the abstract idea for Claim 12, because the only difference between Claims 12 and 23 is that 23 recites a non-transitory computer readable media, whereas Claim 12 recites a system.

Furthermore, the following depending claims further define the at least one abstract idea, and thus fail to make the abstract idea any less abstract. 

In relation to claims 34, 39, 44, a treatment plan has to be approved before it can be received by a client, and therefore merely further define steps that were indicated as being part of the abstract idea, and is thus part of a mental process.

In relation to claims 35, 40, 45, once the revised treatment plan is given to the client, data needs to be recorded based on the results of the treatment, and therefore merely further define steps that were indicated as being part of the abstract idea, and is thus part of a mental process.

In relation to claims 37, 42, 47, there is a determination to decide if a revised treatment plan complies with the rules in clinical knowledge, and therefore merely further define steps that were indicated as being part of the abstract idea, and is thus part of a mental process.

claims 38, 43, 48, there is a determination that when there is no compliance with clinical rues, the treatment plan is updated to make it compliant, and therefore merely further define steps that were indicated as being part of the abstract idea, and is thus part of a mental process.

2019 PEG: Step 2A- Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrates the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exceptions into a “practical application.”

In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A computing device comprising:
	a processor;
	a memory comprising computer code executed using the processor, in which the computer code implements (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)):
		executing one or more artificial intelligence algorithms to (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)) generate an initial candidate treatment plan data by applying the received patient assessment data to one or more clinical executable rules selected from a clinical knowledge database (merely data gathering steps as noted below, see MPEP 2106.05(g) and Versata Dev. Group, Inc. v. SAP Am., Inc.), wherein the generated initial candidate treatment plan is sent to a client device in real-time (merely data gathering steps as noted below, see MPEP 2106.05(g) and Symantec.) and wherein the one or more artificial intelligence algorithms are trained based on;
 	a first training set (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)) created from input provider data from a care provider computing device, biometric data from one or more Internet of Things devices, and input observer data from an observer computing device, behavioral and analytical data obtained from interactions by the client with an interactive electronic game that is adjusted based on the client to elicit one or more types of responses, and record and analyzed conversational tone and mood data of one or more individuals in a physical environment adjacent the client (merely data gathering steps as noted below, see MPEP 2106.05(g) and Symantec)
a second training set (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)) created by crawling one or more external healthcare industry specific research data to generate the one or more clinical executable rules (merely data gathering steps as noted below, see MPEP 2106.05(g) and Versata Dev. Group, Inc. v. SAP Am., Inc.);
receiving result data while implementing the generated initial candidate treatment plan data from one or more sensors and one or more actuators coupled to the client device in real-time (merely data gathering steps as noted below, see MPEP 2106.05(g) and Symantec);
revising the generated initial candidate treatment plan data based on the received result data in real-time and one or more treatment goals to generate a revised candidate treatment plan data;
sending the generated revised candidate treatment plan in real-time to the client device for implementation; and (post-solution activity as noted below, see MPEP 2106.05(g) and Symantec.)
monitoring implementation of the sent revised candidate treatment plan in real-time.

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.

Regarding the additional limitations of the client device and computing device comprising of a processor, memory, and executable code, and the use of one or more artificial intelligence algorithms with a first and second training set to train the algorithms, the Examiner submits that these limitations amount to merely using a computer and/or computer components to perform the above-noted at least one abstract idea of a mental process (see MPEP § 2106.05(f)).

the rules being selected from a clinical knowledge database, this is merely pre-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea of a mental process (see MPEP § 2106.05(g)).

Regarding the additional limitation of the generated initial candidate treatment plan is sent to a client device in real-time, this is merely pre-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea of a mental process (see MPEP § 2106.05(g)).

Regarding the additional limitation of gathering the data to form the first training set, this is merely pre-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea of a mental process (see MPEP § 2106.05(g)).

Regarding the additional limitation of gathering the data to form the second training set, this is merely pre-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea of a mental process (see MPEP § 2106.05(g)).

Regarding the additional limitation of receiving result data while implementing the generated initial candidate treatment plan data from one or more sensors and one or more actuators present in client device in real-time, this is merely pre-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea of a mental process (see MPEP § 2106.05(g)).

Regarding the additional limitation of sending the generated revised candidate treatment plan in real-time to the client device for implementation, this is merely post-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of impractical application to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea of a mental process (see MPEP § 2106.05(g)).

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to implement and revise a treatment plan, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a 

For these reasons, representative independent claim 12 and analogous independent claims 11 and 23 do not recite additional elements that integrate the judicial exceptions into a practical application.

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set below: 

Claims 34, 39, and 44: These claims specify specific types of data to be gathered and displayed (sending the plans to an approval device and client device) and therefore merely represent insignificant extra solution activity (see MPEP § 2106.05(g)).

Claims 35, 40, and 45: These claims specify specific types of data to be gathered and displayed (displaying the summary of data to a GUI) and therefore merely represent insignificant extra solution activity (see MPEP § 2106.05(g)).

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 12 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.

Regarding the additional limitations of the client device and computing device comprising of a processor, memory, and executable code, and the use of one or more artificial intelligence algorithms with a first and second training set to train the algorithms, the Examiner submits that these limitations amount to merely using a computer and/or computer components to perform the above-noted at least one abstract idea of a mental process (see MPEP § 2106.05(f) and 2106.05(d)(II). Additionally, see [0038] in Applicant’s current Specification that discloses the devices, including for the client, that is merely a mobile device or a computer.).

Regarding the additional limitation of the rules being selected from a clinical knowledge database, this is merely pre-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea of a mental process (see MPEP § 2106.05(g) and MPEP 2106.05(d)(II), specifically “ Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”).

the generated initial candidate treatment plan is sent to a client device in real-time, this is merely pre-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea of a mental process (see MPEP § 2106.05(g) and 2106.05(d)(II), including Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362).

Regarding the additional limitation of gathering the data to form the first training set, this is merely pre-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea of a mental process (see MPEP § 2106.05(g) and 2106.05(d)(II), including Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362).

Regarding the additional limitation of gathering the data to form the second training set, this is merely pre-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea of a mental process (see MPEP § 2106.05(g) and MPEP 2106.05(d)(II), specifically “ Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”).

receiving result data while implementing the generated initial candidate treatment plan data from one or more sensors and one or more actuators present in client device in real-time, this is merely pre-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea of a mental process (see MPEP § 2106.05(g) and 2106.05(d)(II), including Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362).

Regarding the additional limitation of sending the generated revised candidate treatment plan in real-time to the client device for implementation, this is merely post-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of impractical application to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea of a mental process (see MPEP § 2106.05(g) and 2106.05(d)(II), including Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362).

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exceptions for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  

Therefore, claims 1, 12, 23, 34, 35, 37-40, 42-45, 47, and 48 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 12, 23, 34, 35, 37-40, 42-45, 47, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application US 2018/0181711 A1 to Boland et al. (“Boland”) in view of WO 2017/106770 A1 to Vaughan (“Vaughan”) in further view of US Patent Application Pub. US 2010/0191071 A1 to Anderson et al. (“Anderson”):


Boland recites a method, comprising: executing one or more artificial intelligence algorithms, by a computing device, to generate an initial candidate treatment plan data based on received patient assessment data and one or more clinical executable rules selected from a clinical knowledge database ([0115]- By retrieving clinical rules along with medical data (this is interpreted as the received patient assessment data), a baseline patient care plan can be generated by the PCPCM system. [0113]- Patient care plan guidelines can come from a resource generation engine that generates clinical rules. As described in [0106], the engine is derived from machine learning algorithms. [0114]-The clinical rules that codify the patient care plan guidelines may be stored in the resources database.), 
wherein the generated initial candidate treatment plan is sent to a client device in real-time ([0071]- the initial treatment plan is given to the computing device for implementation);
and wherein the one or more artificial intelligence algorithms are trained based on a first training set created from input provider data from a care provider computing device, …, input observer data from an observer computing device ([0114]- sources, included questionnaires and medical records can be “ingested” and can be converted to applicable clinical rules (ingesting can be interpreted AI training). [0140]- the clinical rules are generated by considered the relevant medical information for the patient. [0145]- relevant information for classifying clinical rules can come from medical codes which are derived from the patient’s medical record entries (this is interpreted as a provider giving input provider data.) [0038]-data from a medical monitoring device can be used to gather lifestyle information, which would be information used to generate the rules. [0224]- questionnaires can come from assessors that  
a second training set created by crawling one or more external healthcare industry specific research data to generate the one or more clinical executable rules ([0062]- the clinical rules can be generated from various sources, including from subject matter experts. [0038]- lifestyle information can be generated from databases including public external governmental databases. [0114]- resources for previous treatment plans already stored in the system. Request can be submitted to get specific plan based on patient information (since this information comes from other sources such as other medical records, this can be interpreted as external research data) [0142].);
receiving, by the computing device, result data while implementing the generated initial candidate treatment plan data from one or more sensors … coupled to the client device in real time ([0123]- various sensor devices can track the results of the patient adhering to the treatment plan generated by the system);
revising, by the computing device, the generated initial candidate treatment plan data based on the received result data in real-time and one or more treatment goals to generate a revised candidate treatment plan data ([0132]- based on the monitor data, it can be tracked if the patient is adhering to the treatment plan. [0133]- the personalized patient care plan (PPCP) can be adjusted depending on the tracking of biometric data and how well the patient reached their plan goals);
sending, by the computing device, the generated revised candidate treatment plan in real-time to the client device for implementation ([0137]- because of continuous monitoring, the patient treatment can be updated (this is the revised candidate treatment plan) ); and
monitoring, by the computing device, implementation of the sent revised candidate treatment plan in real-time ([0137]- monitoring of the patient can continue based on the modified patient care plan.)
Boland however does not explicitly teach:
biometric data from one or more Internet of Things devices … behavioral and analytical data obtained from interaction by the client with an interactive electronic game that is adjusted based on the client to elicit one or more types of response, and recorded and analyzed conversational tone and mood data of one or more individuals in a physical environment adjacent the client
[result data ... from…] one or more actuators
Vaughan teaches that it was well known in the art of patient care management that a machine learning model with a “therapeutic module” can be established to generate a treatment plan for a patient with diagnostic data; the plan can then be updated with the addition of more diagnostic data from the patient [19]. Data gathering devices such as sensors can gather diagnostic data and can be used to generate and update the treatment plan [174]. To train the model, diagnostic data can be gathered from a digital device that can gather data [186] and is connected to a computer network that is additionally connected (these network connected devices are interpreted as IoT devices) [187].  Additionally, this training diagnostic data sets can come from structured interactions such as letting the patient play a game to observe the subject’s features (games are interpreted to be adjusted to elicit a response and behavioral/analytical data is gathered) [258]. Further, other data can come from audio data from a conversation that can gather “lexical patterns” and “higher order linguistic patterns” that is interpreted to include 
Therefore, it would have been obvious to one of ordinary skill in the art of patient care management as of the effective filing date of the claimed invention to modify the treatment plan generation of Boland to include the training set data as taught by Vaughan because it provides better personalized treatment plans to the patient as taught by Vaughan in [8].
Anderson additionally teaches that it was well known in the art of patient care management that information from a medical device, such as an implant that can track physiological movement data, can be used to track patient treatment progress. The actuator in the device helps manage movement of the implant giving the treatment and works in tandem with the sensor to gather data [0207].
Therefore, it would have been obvious to one of ordinary skill in the art of patient care management as of the effective filing date of the claimed invention to modify the sensors integrated into the patient monitoring system of Boland/Vaughan to include the use of actuators as taught by Anderson in order to provide more health data that is beneficial for increased analysis for the monitoring system.


Regarding claims 12 and 23, the claims are rejected in view of Boland/ Vaughan /Anderson in a manner similar to the rejection of claim 1.

Regarding claim 34:
Boland/ Vaughan /Anderson discloses all of the limitations of claim 1. Boland however does not explicitly teach:
 providing, by the computing device, the generated initial candidate treatment plan data to a treatment approval device to receive an approval prior to sending the generated initial candidate treatment plan to the client device 
Anderson however teaches that it was well known in the art of patient care management that the initial treatment plan in the system is monitored by a physician’s device for review and approval before it is administered to the patient [0133].
Therefore, it would have been obvious to one of ordinary skill in the art of patient care management as of the effective filing date of the claimed invention to modify the patient monitoring system of Boland /Vaughan to include treatment approval as taught by Anderson in order to provide better quality management for a safer monitoring system.

Regarding claims 39 and 44, the claims are rejected in view of Boland/ Vaughan /Anderson in a manner similar to the rejection of claim 34.

Regarding claim 35:
Boland/ Vaughan /Anderson discloses all of the limitations of claim 1. Boland further recites obtaining, by the computing device, revised result data based on transmitted feedback provided during implementation of the generated revised candidate treatment plan ([0132]- a “feedback system” is set in place to continuously monitor the patient adhering to the care plan and the treatment is then revised dynamically as shown in [0134]. The dynamic aspect of the invention implies the system continuously tracks and updates a care plan 
generating, by the computing device, a summary of the revised result data ([0137]- monitoring actions are generated for the modified patient care plan); and 
displaying, by the computing device, the generated summary of the revised result data of application of the generated revised treatment plan on a graphical user interface ([0137]-this is seen in the generated output).

Regarding claims 40 and 45, the claims are rejected in view of Boland/ Vaughan /Anderson in a manner similar to the rejection of claim 35.

Regarding claim 37:
Boland/ Vaughan /Anderson discloses all of the limitations of claim 1. Boland further recites determining, by the computing device, when the generated revised candidate treatment plan data complies with the one or more clinical executable rules in the clinical knowledge database ([0161]-compliance with a generated treatment plan can be tracked for the patient and are dependent on a set of rules. [0114]-The clinical rules that codify the patient care plan guidelines may be stored in the resources database.).

Regarding claims 42 and 47, the claims are rejected in view of Boland/ Vaughan /Anderson in a manner similar to the rejection of claim 37.

Regarding claim 38:
Boland/ Vaughan /Anderson discloses all of the limitations of claim 37. Boland further recites revising, by the computing device, the generated revised candidate treatment plan data to comply with the one or more clinical executable rules in the clinical knowledge database when the generated revised candidate treatment plan is determined not to comply with the one or more clinical executable rules ([0161]- rules are established to determine if compliance or non-compliance exists. [0162]- if non-compliance, a plan can be modified. ).

Regarding claims 43 and 48, the claims are rejected in view of Boland/ Vaughan /Anderson in a manner similar to the rejection of claim 38.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE B SIOZOPOULOS whose telephone number is (571)272-6719.  The examiner can normally be reached on Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CONSTANTINE B. SIOZOPOULOS/
Examiner


/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686